DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5-14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (US 2020/0261156) in view of Amanatullah et al (US 10,194,990). 

Regarding claims 1-3, 5, 7, 11, 14, and 20, Schmidt et al discloses and teaches a  spinal surgery planning system including pre-operative imaging of vertebral tissues, display of a first image of surgical treatment from a mixed reality display or a second image for surgical planning to implement a surgical treatment with a mixed reality display (0140, 0083, 169), determining a surgical plan, and intra-operatively displaying a third and fourth image which include the anatomical tissues (CT, 0008, 0020, Fig24a) and the comparison of such an image with the surgically treated/ing vertebral tissue from a display (0005, 0007, 0020, 0041, 0083, 0161, 0035, 0128). Schmidt et al discloses the data storage of pre-operative imaging to a database and the determination of treatment configurations (0083, 0161), as well as the generation of datapoints for first and second images to display anatomical data with the treatment plan (Fig 5, 0035, 0161, 0151 (CT data), including the segmentation of the spine/vertebral tissues into CT/MRI datasets for region setting during planning (0161). Schmidt et al further discloses post-operative assessment with the plan overlaid (Fig 6, 8a/b, 9, 10, 0140, 0168-0170) to compare outcome with plan/anatomical data.
Schmidt et al discloses all that is listed above, but fails to disclose the intra-operative treatment plan overlaid on the anatomical data (though intra-operative information is disclosed broadly as being included in (0035 and 0128)).  
Attention is hereby directed to the teaching reference to Amanatullah et al which discloses and teaches a  surgery planning system including pre-operative imaging of anatomical tissues (including spinal tissues), display of a first image of surgical treatment from a mixed reality display or a second image for surgical planning to implement a surgical treatment with a mixed reality display (S260, and disclosure Col 41 Line 25-62), determining a surgical plan, and intra-operatively displaying a third and fourth image which include the surgical plan with anatomical tissues and the comparison of such an image with the surgically treated/ing vertebral tissue from a display (Col 41 Line 25-62, Col 42 Line 33-Col 43 Line 32).   
Regarding claims 6, 8-10, 12, 13, 16-18, and 20; Schmidt et al discloses all that is listed above, and that the overlay of images is utilized to view the planning, treatment (real time procedure (0169), outcome, and pre-operative data (selectively) (0139, Fig 19a/b, 0169-0172) in combinations including spinal implants, but is silent to the updating of intra-operative treatment plan overlay with anatomical data. 
Attention is directed to the teaching reference to Amanatullah et al which discloses and teaches an updated display including highlighted overlay of implants on reconstructions including indicia (Fig 1, 8, S100, 140, 1.3 (image of surgical field), anatomical zones, surgical treatment plan, post-surgical outcome with treatment plan (Fig5, 2.10 Feedback; S200-S260), and the real time display and updating of the surgical plan with numerical indicia and values on the display (Fig 1, 2 (plan) 1.1 Applications, Fig 8, S100, S200, 2.10 Feedback). Amanatullah et al additionally discloses and teaches the use of handheld, heads-up, and worn/head mounted displays for conveying the augmented guidance images pre-surgically, post-surgically, and the intra-surgical updating of AR space with treatment plans and overlaid anatomical data with indicia (Headset Fig 1, 2; handheld 3a, Col 43 Line 10-35 (Smartphone)).


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s amendment to the claims has changed the scope of the independent and dependent claims to include the imaging of treated tissues and 4th image comparison between post-surgical images and the intra-operative images as scope of the instant system (Although previously cited by Casas iteratively). For this reason and Applicant’s own arguments as to the “post” operative assessment focus of the instant claims, the iterative recitation of Casas is no longer being relied upon to teach the recited features. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793